FILED
                             NOT FOR PUBLICATION                            NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSHUA TOLSMA,                                   No. 11-35990

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00267-TSZ

  v.
                                                 MEMORANDUM *
CITY OF SEATTLE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Joshua Tolsma appeals from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging Fourth Amendment violations, and state false arrest

and malicious prosecution claims, arising from two unrelated arrests in 2007 and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir. 2007). We may affirm

on any ground supported by the record. Barry v. Fowler, 902 F.2d 770, 772 n.4

(9th Cir. 1990). We affirm.

      Summary judgment on Tolsma’s claims related to the 2007 arrest was proper

because Tolsma failed to raise a genuine dispute of material fact as to whether the

officers lacked probable cause for the arrest and prosecution. See Blankenhorn,

485 F.3d at 471 (“The test for whether probable cause exists is whether at the

moment of arrest the facts and circumstances within the knowledge of the arresting

officers and of which they had reasonably trustworthy information were sufficient

to warrant a prudent [person] in believing that the petitioner had committed or was

committing an offense.” (citation and internal quotation marks omitted)); Hanson

v. Snohomish, 852 P.2d 295, 301 (Wash. 1993) (probable cause is a complete

defense to false arrest and malicious prosecution claims under Washington law).

      Summary judgment on Tolsma’s claims related to the 2008 arrest was proper

because Tolsma failed to raise a genuine dispute of material fact as to whether the

officers lacked probable cause for the arrest and prosecution. See id.; see also

State v. Potter, 132 P.3d 1089, 1091 (Wash. 2006) (“At the time of the arrest, the




                                          2                                    11-35990
arresting officer need not have evidence to prove each element of the crime beyond

a reasonable doubt.”).

      The district court did not abuse its discretion by denying additional

discovery because Tolsma failed to show that discovery would have yielded facts

that would have precluded summary judgment. See Klingele v. Eikenberry, 849

F.2d 409, 412 (9th Cir. 1988) (“The burden is on the nonmoving party . . . to show

what material facts would be discovered that would preclude summary

judgment.”).

      AFFIRMED.




                                          3                                   11-35990